DETAILED ACTION
	The following action is in response to application 16/924,399 filed on July 9 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the controller for a hybrid vehicle as claimed, and particularly including a prediction unit configured to predict whether necessary discharging electric power from the power storage device which is required to perform downshift in the transmission exceeds upper-limit discharging electric power of the power storage device when downshift in the transmission is performed in a hybrid vehicle travel mode; and a control unit configured to control a compressor rotation speed such that a rate of increase of the compressor rotation speed of the supercharger at the time of performing downshift in the transmission increases as the upper-limit discharging electric power decreases when it is predicted that the necessary discharging electric power exceeds the upper-limit discharging electric power, and including the remaining structure and controls of claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagai ‘836 has been cited to show a power source 2, supercharger 7 and compressor 9, wherein during a downshift (step 3), the supercharger is controlled to try and match the transmission input speed to a post shift target speed Nta.
Kamiya ‘505 has been cited to show a power source 50, supercharger 27, and when a transmission 60 is downshifted, a supercharger pressure is controlled to smooth the shift (S24-S27).
Takata ‘191 has been cited to show a power source 1, a supercharger 9/10, and when a transmission 50 is downshifted, the supercharger capacity is modified to raise the engine speed (Abstract).
Johri ‘566 has been cited to show a hybrid vehicle comprising a power source 18, a supercharger 46, a battery 20, wherein when a transmission 24 is downshifted 210, a discharge limit for the batter is tested 206 and the charging limits are altered 212.
Tabata ‘752 has been cited to show a hybrid vehicle comprising a power source MG1/MG2, a battery 54, a supercharger 18, wherein the battery discharge rate is limited during  a downshift S10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 26, 2022